           Case 2:21-cv-01651-GMN-EJY Document 6 Filed 09/13/21 Page 1 of 2




 1   NITA K. KLUNDER (Mass. Bar No. 689304)
     Email: klunderni@sec.gov
 2   Attorney for Plaintiff
     Securities and Exchange Commission
 3   33 Arch Street, 24th Floor
     Boston, MA 02110
 4
     Telephone: (617) 573-8822
 5   Facsimile: (617) 573-4590
 6
                           UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
      SECURITIES AND EXCHANGE                    Case No. 2:21-cv-1651
10    COMMISSION,
                                                 MOTION TO PERMIT
11                                               APPEARANCE OF
                   Plaintiff,                    GOVERNMENT ATTORNEY
12                                               NITA K. KLUNDER
             vs.
13
      FREDERICK BAUMAN,
14
                   Defendant.
15
16
17
18         Pursuant to Local Rule IA 11-3, the United States Securities and Exchange

19   Commission (“SEC”) respectfully requests that this honorable Court admit the

20
21
22
23
24
25
26
27
28
           Case 2:21-cv-01651-GMN-EJY Document 6 Filed 09/13/21 Page 2 of 2




 1   undersigned government attorney, Nita K. Klunder, to practice in the District of
 2   Nevada for the above-captioned case and in all matters in this district during the
 3   period of her employment by the United States. Local Rule IA 11-3 provides:
 4         Unless the court orders otherwise, any attorney who is a member in good
           standing of the highest court of any state, commonwealth, territory, or the
 5
           District of Columbia, who is employed by the United States as an
 6         attorney and has occasion to appear in this court on behalf of the United
           States, is entitled to be permitted to practice before this court during the
 7
           period of employment upon motion by the employing federal entity, the
 8         United States Attorney, the United States Trustee’s Office, or the Federal
           Public Defender for this district or one of the assistants.
 9
           Ms. Klunder is an attorney with the SEC, an agency of the federal government.
10
     Ms. Klunder is a member in good standing of the State Bar of Massachusetts (Bar
11
     No. 689304). Ms. Klunder’s contact information is:
12
           Nita K. Klunder
13         Securities and Exchange Commission
14         33 Arch Street, 24th Floor
           Boston, MA 02110
15         Telephone: (617) 573-8822
16         Facsimile: (617) 573-4590
           Email: klunderni@sec.gov
17
18         Accordingly, the SEC respectfully requests that this honorable Court admit

19   Nita K. Klunder to practice in the District of Nevada for the duration of her

20   employment by the SEC.

21   Dated: September 8, 2021
                                            Respectfully submitted,
22
                                            /s/ Nita K. Klunder
23                                          Nita K. Klunder
24                                          Attorney for Plaintiff
                                            Securities and Exchange Commission
25
     IT IS SO ORDERED
26
     DATED: September 13
                      __, 2021
27
28                                          Gloria M. Navarro, District Judge
                                            United States District Court
                                                   2
